DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicants response filed 03/26/2021 has been entered. Claims 1, and 6-7 remain pending. Claims 2-5 are canceled. Claims 1 and 6-7 have been amended.
Allowable Subject Matter
Claims 1 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts fail to teach or reasonably suggest either alone or in combination . Lee (KR 2012/0060386) is seen as the closest prior art, because Lee discloses a prior art eye drop alignment assembly having all the recited structure, but which differs from the claimed device in that a ring structure does not include an open ended engagement structure, telescopic extensions with pivotal joint, and mounting balls. Barash (IL 259,550) discloses extensions being pivotally coupled to the legs, but Barash fails to teach the telescopic extensions with the mounting balls. Bevirt (US 7,891,615) teaches the open ended engagement structure. There are prior arts existing that teaches the telescopic extensions, such as Cope (US 4,960,407), however, modifying device of Lee above to incorporate the teachings of Copes would not arrive at the instant invention as claimed because Cope does not disclose the leg structure comprises the extension extending from the leg. The combination of four prior art references above would destroy the intended operation and function of Lee, Barash, and Bevirt references. Therefore, claims 1, and 6-7 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545.  The examiner can normally be reached on M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781